DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidtke et al. (2016/0003944, of record) in view of Mei et al. (Examiner provided machine translation of CN 108663670 A).

Regarding claim 1, Schmidtke discloses an optical device (at least Figure 2, 10, distance measuring device), comprising: a substrate (18, support element); an optical transmitter (20, transmission device), which is mounted on the substrate (at least [0057] teaches 20, transmission device, is applied to 18, support element) and comprises an optical emitter ([0057] teaches 20, transmission device, is a laser diode), which is configured to emit a beam of optical radiation (50, divergent light), and a transmission lens assembly (54, collimation lens), which comprises one or more lenses (54, collimation lens) and is configured to direct the beam along a transmit axis toward a target ([0057] teaches 32, measurement radiation, propagates through a light channel of 22, transmission radiation, and leaves the distance measuring device in the direction of a target object); an optical receiver (26, sensor device), which is mounted on the substrate alongside the optical transmitter (Figure 2) and comprises an optical sensor (26, sensor device) and an objective lens assembly (54', collimation lens), which is configured to focus the optical radiation that is reflected from the target along a receive axis onto the optical sensor (at least [0057]); and an optical baffle (56, optical barriers) protruding asymmetrically relative to the transmit axis (Figure 2) toward the substrate in a location between the transmit axis and the receive axis (Figure 2 depicts 56, optical barriers, protrudes asymmetrically from 44, holder, toward 18, support element, between light from 20, laser diode, and light to 26, sensor device) and having an asymmetrical shape configured to block preferentially stray radiation emitted from the optical transmitter toward the receive axis (Figure 2, [0059]).
Schmidtke fails to teach the lenses mounted in a lens barrel, and consequently the optical baffle protruding asymmetrically relative to the transmit axis from the lens barrel toward the substrate. Schmidtke and Mei are related because both teach optical modules.
Mei discloses an optical module (at least Figure 3) comprising: one or more lenses mounted in a lens barrel (4, collimating lens, is arranged within 3’, collimating lens barrel; [0015-0016]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schmidtke to incorporate the teachings of Mei and provide the one or more lenses mounted in a lens barrel. Doing so would allow for reliable protection and housing of the lens along with prevention of stray light from overflowing into the laser receiving system.
The modified Schmidtke is consequently viewed to teach the optical baffle protruding asymmetrically relative to the transmit axis from the lens barrel toward the substrate, as the lens barrel of Mei is viewed to house the lens of Schmidtke.

Regarding claim 2, the modified Schmidtke discloses the device according to claim 1, wherein the substrate comprises an electrical circuit substrate (at least [0057] teaches 18, support element, is represented by the system circuit board) on which the optical emitter and the optical sensor are mounted (Figure 2, [0057]), and the device comprises ancillary electronic components (46, evaluation device, 48, output device), which are mounted on the electrical circuit substrate and connected to the optical emitter and the optical sensor by electrical circuit traces (at least Figure 2, [0057]).

Regarding claim 3, the modified Schmidtke discloses the device according to claim 2, and comprising a case (44, holder), which contains the transmission lens assembly and the objective lens assembly and is fixed to the substrate so that the transmission lens assembly and the objective lens assembly are positioned respectively over the optical emitter and the optical sensor (at least Figure 2, [0057]).

Regarding claim 5, the modified Schmidtke discloses the device according to claim 1, but fails to teach wherein the optical baffle is an integral part of the lens barrel.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the optical baffle to be an integral part of the lens barrel, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Doing so would allow for a more efficient apparatus to be manufactured by reducing the number of parts required.

Regarding claim 6, the modified Schmidtke discloses the device according to claim 1, wherein the optical baffle comprises a collar mounted on the lens barrel (Figure 2 depicts at least the right 56, optical barrier, attached to 24, reflector, may be viewed as a collar on 44, holder).

Regarding claim 7, the modified Schmidtke discloses the device according to claim 1, wherein the optical baffle comprises an aperture configured to pass a predefined fraction of the emitted beam through the baffle toward the optical sensor (Figure 2 depicts 56, optical barriers, include an aperture allowing 40, reference radiation, to pass through; [0056]).

Regarding claim 8, the modified Schmidtke discloses the device according to claim 1, and comprising a light guide extending through the baffle and configured to pass a predefined fraction of the emitted optical radiation through the baffle toward the optical sensor (Figure 2 depicts 56, optical barriers, include an aperture allowing 40, reference radiation, to pass through; [0056]).

Regarding claim 14, Schmidtke discloses a method for optical sensing (at least Figure 2, 10, distance measuring device), comprising: mounting an optical transmitter (20, transmission device) on a substrate (18, support element), the optical transmitter comprising an optical emitter ([0057] teaches 20, transmission device, is a laser diode), which comprises one or more lenses (54, collimation lens) and is configured to emit a beam of optical radiation (50, divergent light), and a transmission lens assembly (54, collimation lens), which is configured to direct the beam along a transmit axis toward a target ([0057] teaches 32, measurement radiation, propagates through a light channel of 22, transmission radiation, and leaves the distance measuring device in the direction of a target object); mounting an optical receiver (26, sensor device, and 54', collimation lens) on the substrate alongside the optical transmitter (Figure 2), the optical receiver comprising an optical sensor (26, sensor device) and an objective lens assembly (54', collimation lens), which is configured to focus the optical radiation that is reflected from the target along a receive axis onto the optical sensor (at least [0057]); and positioning an optical baffle (56, optical barriers) to protrude asymmetrically relative to the transmit axis (Figure 2) toward the substrate in a location between the transmit axis and the receive axis (Figure 2 depicts 56, optical barriers, protrudes asymmetrically from 44, holder, toward 18, support element, between light from 20, laser diode, and light to 26, sensor device), the optical baffle having an asymmetrical shape configured to block preferentially stray radiation emitted from the optical transmitter toward the receive axis (Figure 2, [0059]).
Schmidtke fails to teach the lenses mounted in a lens barrel, and consequently the optical baffle protruding asymmetrically relative to the transmit axis from the lens barrel toward the substrate. Schmidtke and Mei are related because both teach optical modules.
Mei discloses an optical module (at least Figure 3) comprising: one or more lenses mounted in a lens barrel (4, collimating lens, is arranged within 3’, collimating lens barrel; [0015-0016]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schmidtke to incorporate the teachings of Mei and provide the one or more lenses mounted in a lens barrel. Doing so would allow for reliable protection and housing of the lens along with prevention of stray light from overflowing into the laser receiving system.
The modified Schmidtke is consequently viewed to teach the optical baffle protruding asymmetrically relative to the transmit axis from the lens barrel toward the substrate, as the lens barrel of Mei is viewed to house the lens of Schmidtke.

Regarding claim 15, the modified Schmidtke discloses the method according to claim 14, wherein the substrate comprises an electrical circuit substrate (at least [0057] teaches 18, support element, is represented by the system circuit board) on which the optical emitter and the optical sensor are mounted (Figure 2, [0057]), and the method comprises mounting ancillary electronic components (46, evaluation device, 48, output device) on the electrical circuit substrate for connection to the optical emitter and the optical sensor by electrical circuit traces (at least Figure 2, [0057]).

Regarding claim 17, the modified Schmidtke discloses the method according to claim 14, but fails to teach wherein the optical baffle is an integral part of the lens barrel.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the optical baffle to be an integral part of the lens barrel, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Doing so would allow for a more efficient apparatus to be manufactured by reducing the number of parts required.

Regarding claim 18, the modified Schmidtke discloses the method according to claim 14, wherein positioning the optical baffle comprises mounting a collar comprising the optical baffle on the lens barrel (Figure 2 depicts at least the right 56, optical barrier, attached to 24, reflector, may be viewed as a collar on 44, holder).

Regarding claim 19, the modified Schmidtke discloses the method according to claim 14, wherein the optical baffle comprises an aperture configured to pass a predefined fraction of the emitted beam through the baffle toward the optical sensor (Figure 2 depicts 56, optical barriers, include an aperture allowing 40, reference radiation, to pass through; [0056]).

Claims 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidtke et al. (2016/0003944, of record) in view of Mei et al. (Examiner provided machine translation of CN 108663670 A), as applied to claims 1 and 14 above, and further in view of Lee et al. (7,916,411, of record).

Regarding claim 9, the modified Schmidtke discloses the device according to claim 1, but fails to teach wherein the optical baffle comprises a compressible radiation-absorbing material, which is compressed upon assembly of the device, thereby preventing the stray radiation from reaching the optical sensor. The modified Schmidtke and Lee are related because both teach an optical device comprising an optical baffle.
Lee discloses a device wherein the optical baffle comprises a compressible radiation-absorbing material, which is compressed upon assembly of the device, thereby preventing the stray radiation from reaching the optical sensor (Figure 3, 140, frame; col 2 lines 36-42 teach 140, frame, can be made of a flexible material which absorbs stray light, and prevents stray light from entering into gaps).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Schmidtke to incorporate the general teachings of Lee and provide wherein the optical baffle comprises a compressible radiation-absorbing material, which is compressed upon assembly of the device, thereby preventing the stray radiation from reaching the optical sensor. Doing so would allow for prevention of unwanted stray light from entering into gaps formed between two adjacent components, thereby further improving blocking of stray light.

Regarding claim 10, Schmidtke discloses an optical device (at least Figure 2, 10, distance measuring device), comprising: a substrate (18, support element); an optical receiver (26, sensor device), which is mounted on the substrate (Figure 2) and comprises: an optical sensor (26, sensor device); and an objective lens assembly (54', collimation lens), which comprises: one or more lenses configured to focus optical radiation along a receive axis onto the optical sensor (at least [0057]).
Schmidtke fails to teach a compressible radiation-absorbing material surrounding the optical sensor; and a lens barrel, which contains the one or more lenses, and which is mounted in the device so as to compress the radiation-absorbing material, thereby preventing stray radiation from reaching the optical sensor. Schmidtke and Mei are related because both teach an optical device.
Mei discloses an optical device (at least Figure 3) comprising: a lens barrel (3’, collimating lens barrel), which contains one or more lenses (4, collimating lens, is arranged within 3’, collimating lens barrel; [0015-0016]), and which is mounted in the device (Figure 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schmidtke to incorporate the teachings of Mei and provide a lens barrel, which contains the one or more lenses, and which is mounted in the device. Doing so would allow for reliable protection and housing of the lens along with prevention of stray light from overflowing into the laser receiving system.
The modified Schmidtke fails to teach a compressible radiation-absorbing material surrounding the optical sensor; and the lens barrel is mounted in the device so as to compress the radiation-absorbing material, thereby preventing stray radiation from reaching the optical sensor. The modified Schmidtke and Lee are related because both teach an optical device comprising an optical baffle.
Lee discloses a device comprising a compressible radiation-absorbing material surrounding the optical sensor (Figure 3, 140, frame; col 2 lines 36-42 teach 140, frame, can be made of a flexible material which absorbs stray light, and prevents stray light from entering into gaps); and the lens barrel is mounted in the device so as to compress the radiation-absorbing material, thereby preventing stray radiation from reaching the optical sensor (Figure 3, 140, frame; col 2 lines 36-42 teach 140, frame, can be made of a flexible material which absorbs stray light, and prevents stray light from entering into gaps).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Schmidtke to incorporate the general teachings of Lee and provide a compressible radiation-absorbing material surrounding the optical sensor; and the lens barrel mounted in the device so as to compress the radiation-absorbing material, thereby preventing stray radiation from reaching the optical sensor. Doing so would allow for prevention of unwanted stray light from entering into gaps formed between two adjacent components, thereby further improving blocking of stray light.

Regarding claim 11, the modified Schmidtke discloses the device according to claim 10, and comprising an optical transmitter (20, transmission device), which is mounted on the substrate alongside the optical receiver (at least [0057] teaches 20, transmission device, is applied to 18, support element; Figure 2), and which is configured to emit a beam of the optical radiation (50, divergent light) along a transmit axis toward a target ([0057] teaches 32, measurement radiation, propagates through a light channel of 22, transmission radiation, and leaves the distance measuring device in the direction of a target object), wherein the one or more lenses are configured to focus the optical radiation that is reflected from the target onto the optical sensor (at least [0057]).

Regarding claim 12, the modified Schmidtke discloses the device according to claim 10, wherein the substrate comprises an electrical circuit substrate (at least [0057] teaches 18, support element, is represented by the system circuit board) on which the optical emitter and the optical sensor are mounted (Figure 2, [0057]), and the device comprises ancillary electronic components (46, evaluation device, 48, output device), which are mounted on the electrical circuit substrate and connected to the optical emitter and the optical sensor by electrical circuit traces (at least Figure 2, [0057]).

Regarding claim 13, the modified Schmidtke discloses the device according to claim 11, wherein the optical transmitter comprises a transmission lens assembly (54, collimation lens), and wherein the device comprises a case (44, holder), which contains the transmission lens assembly and the objective lens assembly and is fixed to the substrate so that the transmission lens assembly and the objective lens assembly are positioned respectively over the optical emitter and the optical sensor (at least Figure 2, [0057]).

Regarding claim 20, the modified Schmidtke discloses the method according to claim 14, but fails to teach wherein the optical baffle comprises a compressible radiation-absorbing material. Schmidtke and Lee are related because both teach an optical device comprising an optical baffle.
Lee discloses a method wherein the optical baffle comprises a compressible radiation-absorbing material (Figure 3, 140, frame; col 2 lines 36-42 teach 140, frame, can be made of a flexible material which absorbs stray light, and prevents stray light from entering into gaps).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schmidtke to incorporate the general teachings of Lee and provide wherein the optical baffle comprises a compressible radiation-absorbing material. Doing so would allow for prevention of unwanted stray light from entering into gaps formed between two adjacent components, thereby further improving blocking of stray light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872